Citation Nr: 1411944	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  99-04 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder claimed as bronchial asthma and sarcoidosis.  

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to an initial disability rating in excess of 60 percent for lumbar arthritis with disc disease.

4.  Entitlement to a disability rating in excess of 40 percent for lumbar arthritis with disc disease, beginning November 8, 2011.

5.  Entitlement to a disability rating in excess of 40 percent for radiculopathy of the right lower extremity rated separately as a neurologic abnormality associated with lumbar arthritis with disc disease.

6.  Entitlement to a disability rating in excess of 40 percent for radiculopathy of the left lower extremity rated separately as a neurologic abnormality associated with lumbar arthritis with disc disease.

7.  Entitlement to a total rating for compensation based on individual unemployability for the period of time prior to May 12, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to May 1989.  These matters comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico dated April and May 1998.  

The issue of entitlement to service connection for a respiratory disorder has been claimed as both asthma and sarcoidosis at various points during the development of the appeal.  Accordingly, the Board has recharacterized this issue to more accurately reflect the Veteran's claims.  

In December 2008, the Veteran testified at a hearing at the RO before an acting Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  This acting Veterans Law Judge is no longer employed by the Board; the Veteran has chosen not to have a second hearing before the Board.

The Board has recharacterized the claim for an increased disability rating for the service-connected lumbar spine disability to more accurately reflect the periods of time at issue along with the separate ratings assigned for neurologic abnormalities, as the entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The issue of entitlement to a total rating for compensation based upon individual unemployability (TDIU) due to service-connected disability is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a total rating for compensation based on individual unemployability for the period of time prior to May 12, 2012 is raised by the record and adjudicated below.  

The issue involving service connection for a cervical spine disability is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records do not reveal any diagnosis of asthma or sarcoidosis during service; there is no diagnosis of sarcoidosis within the first year after separation from service.  

2.  Service treatment records reveal a single instance of treatment for reactive airway to cold weather; ill-defined densities overlying lateral bases of both lungs were noted on a March 1989 service chest x-ray report, but were not seen on oblique views, which were likely superimposed normal soft tissues.  

3.  Sarcoidosis was diagnosed on biopsy in January 1997.

4.  A respiratory disorder, to include asthma and sarcoidosis, is not related to service.  

5.  Prior to November 8, 2011, lumbar arthritis was not manifested by residuals of a fractured vertebra with spinal cord involvement or complete bony fixation, ankylosis, of the lumbar spine.  

6.  Subsequent to November 7, 2011, the service-connected lumbar arthritis was not manifested by unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

7.  Radiculopathy of the right lower extremity is manifested by severe, constant pain and numbness; there is no evidence of muscular atrophy or paralysis.  

8.  Radiculopathy of the left lower extremity is manifested by severe, constant pain and numbness; there is no evidence of muscular atrophy or paralysis.

9.  Service connection for lumbar arthritis, with disc disease, was granted and assigned a 60 percent disability rating effective November 13, 1996, which precludes him from securing or following any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include bronchial asthma and sarcoidosis, was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for a disability rating in excess of 60 percent for lumbar arthritis with disc disease for the period of time prior to November 8, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5293 (1996). 

3.  The criteria for a disability rating in excess of 40 percent for lumbar arthritis with disc disease for the period of time subsequent to November 7, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

4.  The criteria for disability rating in excess of 40 percent for radiculopathy of the right lower extremity, rated separately as a neurologic abnormality associated with lumbar arthritis with disc disease, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8520, 8620 (2013).

5.  The criteria for disability rating in excess of 40 percent for radiculopathy of the left lower extremity, rated separately as a neurologic abnormality associated with lumbar arthritis with disc disease, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8520, 8620 (2013).

6.  The criteria for a TDIU are met effective November, 13, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran's appeal dates prior to the effective date of the current statutory and regulatory notice and duty to assist provisions.  Nevertheless, during the course of the appeal he has been provided the requisite notice with respect to his claims.  He was provided the requisite notice in correspondence dated December 2004, October 2006 and July 2007.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated several times, most recently in February 2012.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

VA has obtained available service treatment records; private treatment records; VA medical records; multiple VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was afforded several VA examinations in conjunction with his claims for service connection and an increased rating for his low back disorder; the most recent examinations are adequate.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537   (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain chronic diseases, including sarcoidosis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In a December 1997 written statement the Veteran asserted a claim for service connection for asthma; the April 1998 rating decision on appeal specifically denied service connection for bronchial asthma.  At the December 2008 hearing before the Board, the Veteran made assertions that his claim for service connection for asthma was also a claim for service connection for sarcoidosis.  Accordingly, the issue on appeal was recharacterized as service connection for bronchial asthma, claimed as sarcoidosis.  Review of the record reveals that the Veteran is claiming service connection for a respiratory disorder, which has at various times been referred to as asthma and sarcoidosis. The Board will consider the Veteran's claim as a claim for service connection for respiratory disorder, to include bronchial asthma and sarcoidosis.

The Veteran served on active duty from November 1981 to May 1989.  Review of the service treatment records does not reveal that the Veteran was diagnosed with a chronic respiratory disorder, to include asthma or sarcoidosis during active service.  Service treatment records to reveal treatment for acute and transitory instances of upper respiratory infection, such as shown by a May 1988 record where the Veteran had symptoms of sore throat and fever and was diagnosed with pharyngitis.  An October 1988 service treatment records reveals that the Veteran sought treatment for a reported complaint of "asthma."  Specifically, he reported complaints of "asthma," for four days and that he had no history of asthma.  It is an important fact that the Veteran was originally from Puerto Rico, and that at the time of the October 1988 treatment he was stationed in Alaska.  The Veteran reported that he ran in the cold air and the this was his first time in a cold weather environment.  He reported symptoms of mild air hunger and intermittent cough.  The medical assessment was probable "reactive airway to cold - doubt asthma ? cold inducted bronchospasm will try  . . .  inhaler."  Again, while the Veteran reported his complaints as "asthma" this record does not diagnose the Veteran's symptoms as being asthma, but rather an airway reaction to his first time being in a cold air environment.  There is no indication in any of the other service treatment records of an actual diagnosis of asthma.  

In March 1989, the service separation medical history indicates a history of shortness of breath and asthma, but the examiner did not note a diagnosis.  Clinical evaluation of the Veteran's lungs and chest was normal.  Chest x-ray examination revealed abnormalities specifically, "ill-defined densities overlie lateral bases of both lungs - not seen on oblique views - likely superimposed normal soft tissues.  Lungs clear, heart size normal.  Visualized bony thorax unremarkable."  

Subsequent to separation from service there is no medical evidence of respiratory symptoms until a private pulmonary disease examination report dated January 1997.  The examiner indicated that a routine surgical screening x-ray examination in December 1996 revealed the presence of marked bilateral hilar adenopathy.  The Veteran reported symptoms of mild cough, and mild dyspnea on exertion, which had been present for approximately six months.  The cough was exacerbated by exposure to cold dry air.  After a full examination, the impression was sarcoidosis based upon the x-ray findings and other symptoms.  The Veteran's was scheduled for a bronchoscopy to confirm the diagnosis.  A January 1997 pre-anesthesia evaluation record indicates a history of bronchitis and that a bronchoscopy was to be conducted.  

VA medical records dated in 1999 indicate diagnoses of sarcoidosis.  A May 1999 VA chest x-ray examination report revealed mediastinal lymphadenopathy, as bilateral hilar and right paratracheal fullness.  The lungs were clear of infiltrates.  A May 1999 VA outpatient treatment record indicates a diagnosis of sarcoidosis, with pulmonary involvement.  

In August 2005, a VA examination of the Veteran was conducted by a private physician while he resided outside of the United States.  The Veteran reported a history of sarcoidosis as diagnosed in 1997.  The Veteran also reported a history of developing bronchial asthma during active duty, and being treated with bronchodilators.  Examination revealed normal breath sounds, with no rales or wheezing.  The examiner reviewed VA radiology and pulmonary function test (PFT) results dated June 2005, which revealed enlarged mediastinal lymphatic nodes and a mildly reduced diffusion capacity of carbon monoxide respectively.  The diagnosis was bronchial asthma and sarcoidosis.  

To the extent that the medical history in this evaluation indicates a history of asthma dating back to service, it is based entirely upon the Veteran's report and is contrary to the service treatment records.  The pulmonary examiner did not express an opinion relating sarcoidosis to service; rather, indicating it was a poorly understood disease and recommended orthopedic evaluation with respect to any relationship between the Veteran's back pain and sarcoidosis.  The accompanying July 2005 orthopedic evaluation expresses the opinion that the Veteran has "chronic low back pain due to osteoarticular sarcoidosis that probably had been diagnosed since he first presented the problem of low back pain in 1985."  However, this opinion is based upon an incorrect factual basis as the report indicates that the Veteran had "sarcoidosis, which was diagnosed on retirement from the military."  Moreover, the examiner did not have access to the service treatment records which specifically document treatment for mechanical back pain related to specific injuries and/or the Veteran's obesity at the time, nor does the examiner account for the documented post service history of degenerative disc disease.   

In April 2007, a VA physician reviewed the evidence of record.  Based on a review of the evidence of record, the physician indicated that based on the medical evidence of record, the Veteran did not warrant a diagnosis of asthma.  

A private outpatient treatment record dated February 2008 indicates that the Veteran had only a history of sarcoidosis, without active symptoms.  

In a June 2009 VA examination, the Veteran stated that he had been diagnosed with asthma since 1984 and that he was treated with an inhaler and cold remedy but not followed up for asthma.  He stated that his last asthma attack was in January 2009 and that he "when he gets sinusitis then gets asthma."  The examiner reviewed the service treatment records and noted the single October 1988 treatment record which indicated the assessment of probably cold air reactive airway disease, with asthma being doubted.  PFTs revealed normal findings, but the chest x-ray examination noted abnormality of the right lower lung lobe.  The diagnosis was asthma and sarcoidosis, which were at "least as likely as not" related to service.  The examiner's rationale was that the Veteran was "evaluated for these two conditions upon military service."  

In January 2010, the examiner issued an addendum in which he had reviewed the evidence of the service treatment records and the post-service diagnosis of sarcoidosis, including the January 1997 biopsy report showing sarcoidosis on biopsy of the right middle lung lobe.  Again he related the Veteran's sarcoidosis to active service based upon the 1989 chest x-ray abnormalities noted at the end of the Veteran's service.  

An October 2010 VA medical opinion found no objective findings to support that the Veteran had chronic sarcoid related inflammatory arthritis.  The rheumatologist noted that the Veteran's sarcoidosis was diagnosed by lung biopsy and that he did not present with other systemic symptoms of sarcoidosis, such as skin and eye symptoms to warrant such a diagnosis.  Moreover, he related the Veteran's symptoms of back pain to specifically identifiable mechanical diagnosis such as osteoarthritis.  

In November 2011, a VA examiner indicated that only a diagnosis of sarcoidosis was warranted based upon the 1997 biopsy diagnosis.  The examiner also indicated that the Veteran's sarcoidosis was "less likely than not" incurred in service.  The examiner specifically addressed the March 1989 service x-ray report showing ill-defined densities at that bases of both lungs present during service were not the hilar adenopathies identified in 1996.  The physician specifically stated that a diagnosis of stage I sarcoidosis requires bilateral hilar adenopathy, which was not shown during service.  

The Veteran contends that his current respiratory disorder is related to symptoms during active duty service.  The Veteran's statements are competent evidence as to what the Veteran observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Veteran's statements that any current respiratory disorder is related to in-service symptoms are not competent evidence of a nexus between any current respiratory disorder and his military service.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that any current back disorder is related to active duty service.  See Barr, 21 Vet. App. at 307. 

To the extent that the Veteran claims service connection for asthma, the diagnoses of record are questionable.  The only service treatment records documenting symptoms during service indicates "asthma" as being reported by the Veteran.  The actual diagnosis was reactive airway due to cold air and that asthma was doubtful.  All subsequent diagnoses of asthma that appear in medical records are based solely upon the Veteran's erroneous report of having been diagnosed with asthma during service.  To the extent that the Veteran may have a current diagnosis of asthma, the medical opinions linking any such disorder to service are not probative or credible because they are again solely based upon the Veteran's incorrect assertion of a medical history of being diagnosed with asthma during service.

To the extent that the Veteran claims service connection for sarcoidosis, he has a diagnosis of the claimed disability.  He was diagnosed with sarcoidosis approximately seven years after he separated from service.  There is no credible evidence of record linking the current sarcoidosis to service.  The 2005 over-seas VA examination indicates that the Veteran had systemic sarcoidosis during service as evidenced by back pain.  However, this opinion ignores the service treatment records documenting mechanical back pain due to obesity, as well as post-service medical records clearly documenting mechanical reasons for the Veteran's low back pain to include arthritis and degenerative disc disease.  This opinion is also countered by the October 2010 VA medical opinion which clearly states that the Veteran lacks any other symptoms to warrant a diagnosis of systemic sarcoidosis.  The 2009 VA examination indicates that the Veteran's sarcoidosis in linked to service, indicating that the 1989 x-ray results are indicative of sarcoidosis.  However, the 2011 VA examination opinion is more probative indicating that the Veteran's sarcoidosis is not related to service and was not present to service, as this opinion specifically addresses the medical criteria used to diagnose sarcoidosis and shows that the evidence in the service treatment records does not meet this criteria.  

In the absence of any competent and probative medical evidence that the Veteran's claimed respiratory disorder, to include asthma and sarcoidosis, is related to active duty service, service connection for a respiratory disorder, to include bronchial asthma and sarcoidosis is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran's basic claim is that his service-connected low back disability warrants a disability ratings in excess of those assigned.  The appeal for an increased rating involves the assignment of the initial disability rating back to the date of service connection in 1996.  Since this appeal is from the initial disability rating assigned upon the award of service connection for a low back disability, the entire body of evidence is for consideration. Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505   (2007). 

At present the Veteran's service-connected lumbar arthritis with disc disease is assigned a 60 percent disability rating from November 1996, the initial date of service connection, until November, 8, 2011 when a 40 percent disability rating was assigned under the current revised rating criteria.  At that time separate disability ratings of 40 percent were assigned for radiculopathy of both lower extremities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  As a result, effective November 8, 2011, the three separate 40 disability ratings assigned for the Veteran's service-connected low back disability result in a combined disability rating of 80 percent.  See 38 C.F.R. § 4.25 (2013).  

The Veteran's service-connected low back disability was assigned a 100 percent disability rating for convalescence for the period of time from August 8, 2007 to September 1, 2008.  38 C.F.R. § 4.30 (2013).  The Veteran has not disagreed with the dates assigned for this temporary total disability rating.  Accordingly, this appeal addresses only the underlying disability ratings assigned.  

The Veteran's service-connected lumbar arthritis with disc disease is rated under the rating criteria for intervertebral disc disease.  During the course of this appeal the criteria for rating intervertebral disc disease were revised effective September 23, 2002, and the remaining spinal regulations were amended effective September 26, 2003.  See 67 Fed. Reg. 54345 (2002); 68 Fed. Reg. 51454 (2003).  The regulations for intervertebral disc syndrome under Diagnostic Code 2593 that became effective on September 23, 2002, contained notes addressing the definition of incapacitating episodes and addressing rating procedure when intervertebral disc syndrome is present in more than one spinal segment.  These notes were omitted when the criteria for intervertebral disc syndrome were reclassified as Diagnostic Code 5243, effective on September 26, 2003.  See 69 Fed. Reg. 32,449, 32,450 (2004).  

When a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change, as long as the application would not produce retroactive effects.  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  

Under the previous rating criteria, lumbar arthritis with disc disease was rated under Diagnostic Code 5293 for intervertebral disc syndrome.  The maximum assignable disability rating was 60 percent and contemplated pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 (1996). 

The Rating Schedule also provided for 100 percent disability ratings for residuals of a fractured vertebra with spinal cord involvement or complete bony fixation (ankylosis) of the spine at an unfavorable angle.  38 C.F.R. § 4.71, Diagnostic Codes 5285, 5286 (1996).  

Effective September 26, 2003, the criteria for rating disabilities of the spine were revised with reclassification of the diagnostic codes.  The reclassified diagnostic code for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

The September 2003 regulation amendments provide a general rating formula for all disabilities, diseases, and injuries of the spine under Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The disability ratings for the spine are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  For unfavorable ankylosis of the entire spine a 100 percent disability was assigned; for unfavorable ankylosis of the entire thoracolumbar spine a 50 percent disability rating was assigned; for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine a 40 percent disability rating was assigned.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

As noted above, Diagnostic Code 5293 was amended effective in September 2002 to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under the current criteria for intervertebral disc syndrome, a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  An incapacitating episode is "a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). 

A.  Initial Rating in Excess of 60 Percent 

The Veteran is assigned the maximum disability rating of 60 percent for his service-connected low back disability under the old rating criteria for intervertebral disc syndrome effective from November 11, 1996, the date of service connection, until November 8, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1996).

The evidence of record shows that the Veteran has continuous complaints of low back pain with radiculopathy, along with limitation of motion of the lumbosacral spine from 1996 to the present.  Treatment of his low back disability has required prescribed pain medication, including narcotics; nerve block injections; and surgical discectomy.  These records support that the Veteran has had pronounced intervertebral disc syndrome which meets the criteria for the assignment of a 60 percent rating.  However, there is no evidence of record which shows that the Veteran's service-connected lumbar arthritis with disc disease has ever been manifested by residuals of a fractured vertebra with spinal cord involvement or complete bony fixation, ankylosis, of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5293 (1996).  Accordingly, the assignment of an initial disability rating in excess of 60 percent prior to November 8, 2011 is not warranted.  

The preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 60 percent for lumbar arthritis with disc disease for the period prior to November 8, 2011; the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Rating In Excess of 40 Percent Beginning November 8, 2011

Effective November 8, 2011, the Veteran's service-connected lumbar arthritis with disc disease was assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  

The totality of the evidence of the record, including the November 2011 VA examination report, does not establish that the Veteran has any ankylosis of the spine to warrant the assignment of a disability rating in excess of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine.  The November 2011 VA examination also indicates that the Veteran does not have incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  Accordingly, the assignment of a disparity rating in excess of 40 percent under the alternate criteria is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 40 percent for lumbar arthritis with disc disease for the period subsequent to November 7, 2011; the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Separate Ratings for Radiculopathy 

At present the Veteran's service-connected lumbar arthritis with disc disease is assigned a 60 percent disability rating from November 1996, the initial date of service connection, until November, 8, 2011 when a 40 percent disability rating was assigned under the current rating criteria.  At that time separate disability ratings of 40 percent were assigned for radiculopathy of both lower extremities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  As a result, effective November 8, 2011 the three separate 40 disability ratings assigned for the Veteran's service-connected low back disability result in a combined disability rating of 80 percent.  See 38 C.F.R. § 4.25, Table I.  

A 40 percent disability rating is in effect for right lower extremity radiculopathy and a 40 percent disability rating for left extremity radiculopathy; both are assigned under Diagnostic Code 8620 which contemplates neuritis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8620.  The applicable rating criteria are stated under Diagnostic Code 8520, concerning the evaluation of sciatic nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. Id. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

The 2011 VA examination documents the Veteran's neurologic abnormalities resulting from his service-connected low back disability.  The examination report indicates that the Veteran has radiculopathy of both lower extremities with severe constant pain, and severe numbness in both lower extremities.  The examiner identified that the sciatic nerve root was involved.   There were no other neurologic abnormalities identified, and no evidence of paralysis.  

The Veteran has radiculopathy of both lower extremities with severe constant pain, and severe numbness in both lower extremities.  There is no evidence of muscular atrophy or paralysis.  Accordingly the Veteran is properly rated for neuritis of the sciatic nerve with a 40 percent rating contemplating moderately severe incomplete paralysis.  

The preponderance of the evidence is against entitlement to a disability rating in excess of 40 percent for radiculopathy of the right lower extremity rated separately as a neurologic abnormality associated with lumbar arthritis with disc disease.  The preponderance of the evidence is also against entitlement to a disability rating in excess of 40 percent for radiculopathy of the left lower extremity rated separately as a neurologic abnormality associated with lumbar arthritis with disc disease.  Accordingly, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings for his service-connected back disorder inadequate.  The Veteran's back disorder is evaluated under the musculoskeletal system, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1996); Diagnostic Codes 5242-5237 (2013); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5243, 8620 (2013).  Ratings in excess of those assigned above are provided for certain manifestations of a low back disorder, but the medical evidence reflects that those manifestations are not present in this case.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required. See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237.

E.  TDIU prior to May 8, 2012

The issue of entitlement to TDIU due to service-connected disability is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining whether a veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19. 

The record reveals that, effective November 13, 1996, the Veteran had a single service-connected disability of lumbar arthritis with disc disease rated 60 percent.  The remaining question before the Board is whether the Veteran was unemployable by reason of his service-connected disability alone, taking into consideration his educational and occupational background.  A review of the record reveals that the service-connected low back disability has required continuous treatment, including injection and surgery, throughout the period of the appeal.  At the 2008 hearing he testified that he had been unemployed for 8 of the 10 years that the appeal had been pending, and that any employment he had was only part time.  There is no evidence of record which contradicts the Veteran's claim that he has essentially been rendered unemployable because of the symptoms of pain and radiculopathy.  

The Veteran meets the schedular criteria for the required disability ratings and is shown to be unemployable as the result of his service-connected disability effective November 13, 2006.  Accordingly, TDIU is warranted.  38 C.F.R. § 4.16.


ORDER

Service connection for a respiratory disorder, to include bronchial asthma and sarcoidosis is denied.  

A disability rating in excess of 60 percent for lumbar arthritis with disc disease for the period of time prior to November 8, 2011 is denied.  

A disability rating in excess of 40 percent for lumbar arthritis with disc disease is denied.

A disability rating in excess of 40 percent for radiculopathy of the right lower extremity rated separately as a neurologic abnormality associated with lumbar arthritis with disc disease is denied.

A disability rating in excess of 40 percent for radiculopathy of the left lower extremity rated separately as a neurologic abnormality associated with lumbar arthritis with disc disease is denied.  

TDIU is granted effective November 13, 1996.  


REMAND

The medical opinions expressed in the 2009 and 2011 VA examination reports related to the etiology of the Veteran's claimed cervical spine disability fail to account for the fact that C5-6 cervical stenosis and C5-6 neural forminal narrowing was diagnosed in May 1996.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461   (1993); Sklar v. Brown, 5 Vet. App. 140   (1993).

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  Return the case to the examiner who conducted the November 2011 VA examination for the Veteran's cervical spine.  If that examiner is unavailable, the claims file must be forward to a VA examiner of the appropriate expertise.  The claims file and all electronic records must be made available to and reviewed by the examiner.  The examiner must note the correct marital status of the Veteran as verified by the RO.  After review of the evidence of record, the examiner must express an opinion whether any current cervical spine disability is related to the Veteran's active service; caused by the service-connected lumbar spine disability, and/or aggravated by the service-connected lumbar spine disability.  In this respect the examiner must comment on the fact that the Veteran was diagnosed with a cervical spine disorder in 1996, approximately seven years after separation from service.  The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

If the examiner determines that the requested evidence cannot be obtained without examination of the Veteran, then the appropriate examination must be ordered.  

2.  After the requested medical opinion has been completed, the RO must review the report to ensure that it is in complete compliance with the directives of this remand.  The report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once

3.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim for service connection for a cervical spine .  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


